CALL, District Judge.
This cause came on for a hearing upon the demurrer to the specifications of objection to the discharge of the bankrupt. The specifications of objection were filed by the trustee and one of the creditors. The specifications and demurrers are the same as to trustee and creditor, and will be dealt with together.
*666The first ground was that no appearances had been entered, as required by General Order No. 32. The record shows orders of court allowing such objections to be filed, as well as appearances, and I think this is sufficient. Another ground is that the specifications are not sufficiently verified by ihe objectors. The verification is upon “information and belief,” and I am of opinion that is sufficient.
Specifications of objection from 1 to 10 and 12 are as to false testimony given by the bankrupt at the creditors’ meetings, as to certain promissory notes and the signature of H. Mason thereon, and as. to certain, bonds delivered to Heard, as to obligations contracted in building the Hotel Mason, and as to certain notes being accommodation notes, in which judgment had already been entered against the bankrupt.
As I understand the law, the false oath must be material to the administration of the. bankrupt’s estate by the bankruptcy court. In Collier’s 13th Edition, on page 536, it says, “The false oath must be on matter material to the inquiry,” and the inquiry was as to the estate of the bankrupt. The false testimony charged in the specifications from 1 to 8 was entirely as to the liability of H. Mason to some of the creditors; the bankrupt’s liability having been already established, and not disputed or questioned. The same may be said as to the tenth specification, in so far as H. Mason is concerned. The ninth specification had reference to certain bonds delivered as security to one creditor, and could not affect the estate of the bankrupt; the twelfth specification, as to whether the notes were given as accommodation to one creditor. The notes had been reduced to judgment against the bankrupt. In my opinion, the matters were not material to the inquiry, and canndt be heard to bar the discharge of the bankrupt.
The eleventh specification is as to an interest in an automobile, and shows only that the bankrupt had promised to pay for same, not that any interest had been acquired at the time of his examination, and is not sufficient to bar said discharge. The thirteenth is as to interest in his mother’s estate, and shows the probation of a codicil to the mother’s will, whereby no interest would vest in the bankrupt, and is not sufficient to bar discharge.
The fourteenth to the twentieth and the twenty-second to twenty-seventh specifications are as to false testimony to transactions with one Turner, and concealment of interest growing out of such transactions. The record of this court shows a plenary suit brought by the trustee, in which this whole transaction was threshed out, and a decree in favor of the bankrupt and other defendants therein, and that matter, it seems to me, was therein settled in favor of the bankrupt, and does not in my judgment state matter to bar the discharge.
The twenty-first specification charges a failure to keep, etc., books and records from which the financial condition of the bankrupt could be ascertained. It is in the words of the statute and is sufficient, as I read the authorities.
Treating the demurrer as a motion to strike, the specifications of objection, except the twenty-first, will be stricken, and the twenty-first is hereby retained for further proceedings according to law.